UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 12, 2014 BANJO & MATILDA, INC. (Exact name of registrant as specified in its charter) Nevada 000-54277 27-1519178 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 76 William Street Paddington NSW 2021 Australia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +61 2 8069-2665 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01. Entry into a Material Agreement. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. Item 3.02. Unregistered Sales of Equity Securities On January 12, 2014, the Registrant received $250,000 from Raymond Key in consideration of its Secured Convertible Note in the principal amount of $250,000 (the “Convertible Note”). The Convertible Note bears interest at the rate of 9% per annum and is due on the first anniversary of the date of issuance, January 12, 2015. All or any portion of the principal amount of the Convertible Note and all accrued interest is convertible at the option of the holder into common stock of the Registrant at a conversion price of thirty cents ($0.30) per share, provided that if the Volume Weighted Average Price (VWAP) for the 30 days immediately preceding the receipt of a conversion notice is less than sixty cents ($.60) per share, the conversion price shall be reduced to twenty cents ($.20) per share. The Registrant’s obligation under the Convertible Note is secured by a lien on substantially all of the assets of the Registrant, including its inventory, receivables, trademarks and trade names. Further, the Registrant may not enter into any loan to be repaid prior to the due date of the Convertible Note or having a priority senior to the Convertible Note. Item 9.01 Financial Statements and Exhibits Exhibit Description Convertible Note Agreement between theRegistrant and Raymond Key 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANJO & MATILDA, INC. Date: February 27, 2014 By: /s/ Brendan Macpherson Brendan Macpherson Chief Executive Officer 3
